Citation Nr: 1435600	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  04-16 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the effective date of June 30, 2003 for the termination of the VA benefits for the Veteran's surviving spouse is correct. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to June 1964, and died in February 1983.  The Veteran's surviving spouse died in July 2003.  The appellant is the son of the surviving spouse, and the adopted son of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appellant was scheduled to appear for a hearing before a Veterans Law Judge in July 2004.  The appellant did not report for this hearing; therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).

The Virtual VA paperless claims processing system contains a July 2014 appellate brief; other documents are duplicative of the evidence of record.  The Veterans Benefits Management System does not contain any relevant documents.


FINDINGS OF FACT

1. The Veteran's surviving spouse died on July [redacted], 2003.

2. At the time of her death, the Veteran's surviving spouse was in receipt of dependency and indemnity contribution (DIC) and special monthly compensation based on the need for aid and attendance.

3. The Veteran's surviving spouse had no pending claims or appeals at the time of her death.


CONCLUSION OF LAW

An effective date of the discontinuance of the surviving spouse's VA benefits after June 30, 2003, is not warranted.  38 U.S.C.A. § 5112(a), (b)(1) (West 2002); 38 C.F.R. § 3.500(g) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the pertinent facts in this case are not in dispute.  Resolution of this appeal depends on the application of the law rather than on weighing of the evidence.  Under such circumstances, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2011).

At the time of her death on July [redacted], 2013, the Veteran's surviving spouse was in receipt of DIC and special monthly compensation based on the need for aid and attendance.  See December 2002 rating decision; March 1983 rating decision and notice letter.

In August 2003, the appellant filed an application for reimbursement from accrued benefits due a deceased beneficiary, seeking reimbursement of the surviving spouse's burial expenses.  The appellant's claim was denied in September 2003 as the RO found that all VA benefits due to the Veteran's surviving spouse had been paid.

Periodic monetary benefits authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to certain persons.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a) (2013).  The appellant claims entitlement to accrued benefits under a provision allowing only so much of the accrued benefit to be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).

The Board finds that there was no accrued benefit due the Veteran's surviving spouse at the time of her death, and therefore, no accrued benefit which may be paid to reimburse the appellant for the expense of the surviving spouse's burial.

The appellant contends that because the Veteran's surviving spouse died on July [redacted], 2003, and there are thirty-one days in the month of July, the surviving spouse was due her VA benefits for the month of July 2003.  See October 2003 notice of disagreement.  However, the law is clear that the effective date of a discontinuance of an award of compensation or DIC for a payee upon his or her death is the last day of the month before death.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  Accordingly, because the surviving spouse died on July [redacted], 2003, the effective date of the discontinuance of her benefits was June 30, 2003, the last day of the month before her death.  Therefore, the surviving spouse was not legally entitled to benefits for the month of July 2003.  38 U.S.C.A. § 5112(a), (b)(1); 38 C.F.R. § 3.500(g).

Further, the evidence of record does not indicate that the Veteran's surviving spouse had any claims for VA benefits pending at the time of her death.  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155.  The most recent claim of record, for entitlement to special monthly compensation based on the need for aid and attendance, was granted by the RO per a December 2002 rating decision.  The Veteran's surviving spouse did not express disagreement with the effective date assigned.  Although the appellant contends in his October 2003 notice of disagreement that the surviving spouse had an application for the Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) pending at the time of her death, no such application is of record.  Further, while the record contains a VA Form 10-3884, Exchange of Beneficiary Information and Request for Eligibility Data - CHAMPVA, dated March 1989, the form states the RO was seeking to "reverify" the surviving spouse's eligibility, indicating that the surviving spouse had been granted CHAMPVA benefits.  The record does not contain any communication from the surviving spouse dated after March 1989 indicating she sought entitlement to CHAMPVA benefits.  Therefore, the Board finds the surviving spouse did not have any claims for VA benefits pending at the time of her death.

In a June 2014 statement, the appellant requested to "continue the widow's appeal in accordance with 38 USC 5121A."  38 U.S.C.A. § 5121A pertains to substitution as the claimant in the case of the death of a claimant while a claim or appeal for a VA benefit is pending.  However, as there was no claim or appeal for a VA benefit pending at the time of the surviving spouse's death, there is no claim or appeal for which the appellant can request to be substituted as the claimant.

Consequently, the appellant's claim fails because there is no legal entitlement to reimbursement of expenses from accrued benefits, as there are no accrued benefits due the Veteran's surviving spouse.  Where, as here, the law is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, there is no legal entitlement to reimbursement of expenses from accrued benefits, and the claim is denied.  38 U.S.C.A. §§ 101; 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).


	(CONTINUED ON NEXT PAGE)

ORDER

An effective date other than June 30, 2003 for the termination of VA benefits for the Veteran's surviving spouse is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


